Citation Nr: 0122909	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-22 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for an injury to the 
right elbow.

3.  Entitlement to service connection for spondylosis C4-5 
and C5-6.

4.  Entitlement to service connection for a left forearm 
disorder.  

5.  Entitlement to service connection for left biceps tendon 
pull.

6.  Entitlement to service connection for right knee 
strain/sprain.  

7.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from May 1984 to August 1993.  
His awards and decorations include a Master Parachutist 
Badge.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for a left knee disability, an injury to the right 
elbow, exposure to lyme disease, spondylosis C4-5 and C5-6, a 
left forearm disability, a left biceps tendon pull, a right 
knee strain/sprain, and a right shoulder disability.  

In connection with his appeal, the veteran testified before 
the undersigned member of the Board at the RO in Cheyenne, 
Wyoming, in July 2001; a transcript of that hearing is 
associated with the claims file.  Additional evidence was 
submitted to the Board at that time.  The veteran waived 
initial consideration by the RO under the provisions of 38 
C.F.R. § 20.1304(c) (2000).



REMAND

The RO denied the veteran's claims as not well-grounded.  
There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C. A. §§ 
5102, 5103, 5103A, and 5107) (West Supp. 2001); 66 Fed Reg. 
45,620 (Aug 29, 2001) (codified at 38 C. F. R. § 3.159 
(2000), (hereinafter "VCAA").  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  


Service medical records show that the veteran injured his 
left knee when he fell down into a concrete ditch in 
September 1989.  The assessment was knee strain with 
questionable lateral meniscus damage.  The assessment the 
following month was contusion of the anterior left knee with 
questionable patellofemoral injury.  In March 1997, Dr. K. S. 
diagnosed probable internal derangement of the left knee by 
history.  Post-service injuries to the left knee, to include 
a clipping type injury while playing softball in 1995, were 
noted.  The records reflect that in March 2000, the veteran 
underwent left knee ACL reconstruction.  

Service medical records also show that in February 1990, the 
veteran contused his right olecranon surface.  The records do 
not refer to a right shoulder injury.  However, the veteran 
testified that he injured his shoulder during Tae Kwon Do 
class in Germany.  Transcript at 5 (July 2001).  He stated 
that the condition of his shoulder was further aggravated by 
ruck marching and parachuting during service.  Id.  In 
support of the claim, T. F. stated that he had provided 
physical therapy to the veteran during service in 1991 for a 
right shoulder and neck disorder in association with 
parachute jumps, and that at that time, he displayed classic 
impingement signs of the right shoulder.  

The impression of MRI of the right shoulder in August 1998 
was question of an area of deformity in the region of greater 
tuberosity, maybe the result of previous or chronic anterior 
shoulder dislocation.  The impression of MRI of the right 
shoulder in March 1999 was indentation on supraspinatus 
muscle due to impingement between AC (acromioclavicular) 
joint, humeral head and coracoid process.  The examiner 
stated that it would predispose the veteran to impingement 
syndrome.  The impression was also tendinitis involving the 
supraspinatus tendon with probable partial thickness tear at 
musculotendinous junction.  In a private medical report, 
dated in March 1999, the examiner's impression on physical 
examination of the right shoulder was that the veteran had 
predominant impingement symptoms in the right shoulder, with 
an associated os acromiale.  The report notes possible labral 
pathology, with some mild AC arthritis, asymptomatic, but 
possibly contributing to the impingement.  

Service medical records further show that the veteran 
complained of neck strain following a jump in September 1992, 
following a parachute jump.  The assessments were blunt neck 
trauma and muscle strain of the left arm versus tendinitis.  
The impression of MRI of the cervical spine in August 1998 
was anterior floating osteophytes C4-5 and C6-7.  On April 
1999 VA x-ray examination, the impression was mild 
spondylosis at C4-5 and C5-6.  

Service medical records also show that in September 1992, the 
veteran was diagnosed with strain/over-use grade II of the 
left forearm after doing curls.  In November 1992, the 
assessment was rule out biceps aponeurosis tendinitis versus 
lipoma irritation/rule out right "MMT."  He testified that 
he had tendon inflammation and a dull aching pain in his left 
extremity.  Transcript at 7 & 9, respectively.  

Service medical records reflect that the veteran sustained a 
sprain/strain to his right knee in October 1992 playing 
football.  The veteran testified that his right knee gives 
way.  Transcript at 8.  On VA examination in April 1999, the 
assessment was contusion by history.  

The April 1999 VA examination report indicates that a MRIs of 
the left and right knee were pending.  If made, those scans 
have not been associated with the claims folder.  In 
addition, the examiner did not provide an opinion as to the 
etiology of the veteran's disorders, if any.  There is 
insufficient evidence to decide the veteran's claims, and 
therefore, another examination(s) is necessary.

Accordingly, these matters are remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued should be considered.

2.  The RO should, in accordance with 
VCAA, request that the veteran supply the 
names and addresses of all facilities 
that have treated him specifically for a 
right or left knee disorder, a right 
elbow or shoulder disorder, a left 
forearm or biceps tendon disorder, or a 
cervical spine disorder.  The RO should 
then take all necessary steps to obtain 
copies of those records not already 
contained in the claims folder, including 
the records of any additional treatment 
by a chiropractor.  

The RO should also obtain the results of 
the MRI reports pertaining to the right 
and left knees, noted as pending on the 
April 1999 VA examination.  

The RO should also inform the veteran of 
any records 
it has been unsuccessful in obtaining as 
provided under VCAA.  38 U.S.C. 
§ 5103A(b)(2) (West Supp. 2001).

3.  The veteran should be afforded 
another examination to determine the 
nature and etiology of any of the claimed 
disorders under appeal in this matter.  
The examiner should review the veteran's 
claims folder including a copy of this 
remand.  All indicated tests or studies, 
to include x-ray examination, should be 
performed.  After the entire claims 
folder, including service medical 
records, has been reviewed, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
left or right knee disorder, right upper 
extremity disorder, to include a shoulder 
disorder or elbow disorder, cervical 
spine disorder, left upper extremity 
disorder, to include the forearm and 
biceps tendon, is related to active 
service.  Rationale should be given for 
any opinion expressed, and the foundation 
for all conclusions should be reported.

4.  Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations, if not previously 
provided, considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for a scheduled VA examination may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


